Order entered January 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00111-CV

                       ALEJANDRO CASILLAS PRIETO, Appellant

                                                V.

   RICHARD RENE ALAMIA, ET AL., RAFAEL DE LA GARZA, II & (FNU) DE LA
                          GARZA, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02393-2016

                                            ORDER
       Before the Court is appellee Rafael De La Garza II’s January 7, 2019 first motion to

extend time to file brief and appellee Richard Alamia’s January 8, 2019 motion to dismiss the

appeal as untimely.

       We DENY the motion to dismiss because the notice of appeal was mailed before the last

day for filing and was received within ten days of the filing deadline. See TEX. R. APP. P. 9.2(b).

We GRANT the extension request and ORDER De La Garza II’s brief be filed no later than

February 6, 2019.

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE